SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

895
CA 10-01892
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


GRAY WOLF CORP., PLAINTIFF-APPELLANT,

                      V                                            ORDER

GLEASON ESTATES ASSOCIATES, LP,
DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.
(APPEAL NO. 2.)


WOODS OVIATT GILMAN LLP, ROCHESTER (WARREN B. ROSENBAUM OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LECLAIR RYAN, ROCHESTER (GREGORY J. MASCITTI OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered August 5, 2010 in a foreclosure action. The
order denied the motion of plaintiff for leave to reargue and renew.

     It is hereby ORDERED that said appeal from the order insofar as
it denied reargument is unanimously dismissed (see Empire Ins. Co. v
Food City, 167 AD2d 983, 984) and the order is affirmed without costs.




Entered:    October 7, 2011                     Patricia L. Morgan
                                                Clerk of the Court